Citation Nr: 1733260	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-27 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for cardiovascular disease, including a heart disorder and hypertension.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel












INTRODUCTION

The Veteran served on active duty from October 1973 to August 1982.

This case is before the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied service connection for a heart condition.  

The Veteran was scheduled for hearing before the Board in Washington, D.C. in September 2013, but failed to report without good cause and has not requested that it be rescheduled.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2016).

The Board remanded the appeal for additional development in November 2013, January 2015, and September 2015.


FINDING OF FACT

The Veteran's cardiovascular disease, including a heart disorder and hypertension, did not have onset in service or for many years thereafter, and is not related to service.


CONCLUSION OF LAW

The criteria for service connection for cardiovascular disease, including a heart disorder and hypertension, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Letters dated in October 2007 and March 2009 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records and service personnel records have been determined to be unavailable.  The RO attempted to obtain the Veteran's treatment records associated with his National Guard and/or Army Reserve service from August 1982 to September 1986, and treatment records from Fort Meade, MD.  The RO contacted the Army National Guard, the Army Human Resources Command, the National Personnel Records Center, and Fort Meade.  The requested records were not found.  The Veteran has been informed of his missing service treatment records.

In light of the absence of the service treatment records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA treatment records have been obtained from facilities in New York, the Bronx, and Hudson Valley, New York; New Orleans, Louisiana; East Orange, New Jersey; and Washington, DC.  Records were obtained from the Social Security Administration.  The Veteran was twice requested to provide a release for VA to obtain records pertaining to his heart bypass surgery in November 2009 at the Staten Island University Hospital; he did not provide the necessary release.

The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the disabilities on appeal and his military service.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide this claim because the evidence of record is sufficient to decide the claim.  In this regard, the Board notes that the first showing of cardiovascular disease or hypertension in the record is many years after the Veteran's separation from service, and, since there is no competent medical evidence suggesting that the Veteran's cardiovascular disease or hypertension may be the result of his period of active service, an examination is not warranted.

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for certain specified chronic diseases, such as hypertension and cardiovascular disease, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records are unavailable.  After service, in September 1993, the Veteran was evaluated with EKG and a Holter monitor.  Ischemic changes and blood pressure readings of 130/96, 136/90, and 170/80 were noted.  In June 2009, the Veteran was seen with complaints of chest pain for two weeks.  He was noted to be taking Lisinopril for high blood pressure.  In November 2009, the Veteran had quadruple bypass surgery.  Coronary artery disease was noted in 2011.

The Board finds that service connection is not warranted for cardiovascular disease, including a heart disorder and hypertension.  The evidence does not show that cardiovascular disease, including a heart disorder and hypertension manifested during service or to a compensable degree within a year after discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.  The earliest clinical evidence of diagnosed hypertension and heart pathology dates more than 10 years after discharge.  

A review of the record shows no service in Vietnam.  Thus, presumptive service connection under 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6); 3.309(e) are not applicable in this case.

Furthermore, the record does not contain sufficient evidence linking the currently diagnosed hypertension or cardiovascular disease to service.  While the Veteran essentially asserts that his heart disability and hypertension are related to service, the question of whether these are related to his military service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the evidence does not establish an in-service injury, disease or event to which any current heart disability or hypertension could plausibly be related; that is, there is no indication that they might be related to service besides the claim, which is insufficient to trigger VA's duty to assist. 

Accordingly, service connection for cardiovascular disease, including a heart disorder and hypertension, is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

(CONTINUED ON NEXT PAGE)


ORDER

Service connection for cardiovascular disease, including a heart disorder and hypertension, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


